--------------------------------------------------------------------------------

Blacksands Petroleum Texas, LLC

CORPORATE HQ O&G OPERATIONS 25025 I-45N, Suite 410 800 Bering, Suite 250 The
Woodlands, Texas 77380 Houston, Texas 77057 832.978.6752 713.554.4491 Fax no.
281.298.6001 Fax no. 713.583.1617

August 10, 2010

Via Facsimile
BWiseman@Bonanzaog. com

Mr. Bill Wiseman, President/CEO
Bonanza Oil & Gas Inc.
3417 Mercer, Suite E.
Houston, TX 77027

RE: Purchase and Sale and Exploration Agreement   Apclark Field (Jackson Well
No. 1 and Everett Well No. 7-1H)   1257 acres of land, more or less, being out
of   BLK 31, T4N, TNP RRC   Borden County, Texas

Dear Gentlemen,

This Purchase and Sale and Exploration Agreement (the “Agreement ”), when
accepted in the manner hereinafter set forth, shall evidence an agreement among
Blacksands Petroleum -Texas, LLC hereinafter referred to as “BSPE” and Bonanza
Oil & Gas, Inc’s hereinafter referred to as “Bonanza ” with respect to the
Westerly Exploration, Inc. operated Jackson Well No. 1 and Everett Well No. 7-1H
(“the Wells”) and 1257 acres of land held by production thereby, being more
particularly described on Exhibit “A”, (“the Lands”), subject to the following
general terms and conditions. BSPE and Bonanza are sometimes hereinafter
collectively referred to as the “Parties”.

Now therefore for and in, consideration of the mutual covenants expressed herein
the Parties agree to the following;

1

--------------------------------------------------------------------------------

ARTICLE I
ACQUISITION OF THE WELLS

I.

BSPE agrees to deliver $325,000.00 (“Acquisition Well Costs”) to Bonanza, to be
paid upon the acceptance and execution of and by the Parties of the Agreement
and the Assignment and Bill of Sale of Wells. Such payment is for all of
Bonanza’s right, title and interest in and to the production from the Wells.
Bonanza hereby represents that its interest in and to the Wells is 25% gross
leasehold working interest with an 18.75% of 8/8ths net revenue interest
associated therewith.

    II.

Concurrently, with the payment of the Acquisition Well Costs set out in I.
above, Bonanza agrees to execute the assignment attached hereto as Exhibit “B”
(“Assignment and Bill of Sale of Wells”). The Assignment and Bill of Sale of
Wells is effective the first day of August 2010.

ARTICLE II
LEASEHOLD ACQUISITION

I.

BSPE agrees to deliver $135,000.00 (“Acquisition Leasehold Costs”) to Bonanza,
to be paid upon the acceptance and execution of and by the Parties of the
Agreement and the Partial Assignment of Oil, Gas and Mineral Leases, as
consideration for an unencumbered assignment from Bonanza of an 18.875% gross
working interest with a 14.15625% of 8/8ths net revenue interest, attributable
thereto in the Lands. The effective date of the Assignment is August 1, 2010.

    II.

Concurrently, with the payment of the Acquisition Leasehold Costs set out in I.
above, Bonanza agrees to execute the assignment attached hereto as Exhibit “C”
(“Partial Assignment of Oil, Gas and Mineral Leases”). The effective date of the
Partial Assignment of Oil, Gas and Mineral Leases is the first day of August
2010.

ARTICLE III
EXPLORATION

I.

BSPE agrees to carry Bonanza for 2.5% gross leasehold working interest (1.875%
net revenue interest) in and to the first well drilled on the Lands (“Test
Well”) to the “Sales Point”. To the Sales Point shall be defined as all costs
associated with location, drilling, testing, and completing the well, including,
if applicable, hydraulic fracturing or other stimulation process, tanks,
facilities and flowlines, and other costs associated therewith prior to turning
the well to sales (“Carry Point”). All costs and expenses or other obligations
associated with Bonanza’s 2.5% gross leasehold working interest after the Carry
Point shall be the responsibility and liability of Bonanza. However, not
withstanding the provisions herein, in the event the total drilling and
completion well costs to Sales Point exceeds $1.6MM to the 8/8ths prior to
reaching the Carry Point, BSPE shall have no obligation or responsibility to pay
Bonanza’s pro-rata share of the costs exceeding $1.6MM. All costs and expenses
over the $1.6MM shall be 22.5% BSPE and 2.5% Bonanza.

   

At Carry Point the interest of the Parties shall be;

*ACP                        ACP

2

--------------------------------------------------------------------------------


ENTITY GWI   NRI BSPE 22.50%   16.875% Bonanza 2.50%    1.875%   25.00%  
18.750%

* After Carry Point

II.

In addition, BSPE agrees to deliver to Bonanza a 3.75% gross leasehold working
interest (with a 2.8125% net revenue associated therewith) Back-in at 100%
Payout on the Test Well drilled on the Lands. As used herein, the term “Payout”
shall be based on a well basis, and shall be effective on the first day of the
month following the month in which payout occurs. Payout is defined as and shall
mean that point in time when 100% of (i) all of BSPE costs and expenses
associated with the Test Well, including but not limited to BSPE’s leasehold
acquisition costs, and (ii) the costs of drilling, completing, testing,
stimulating, equipping and operating the Test well, after all ad valorem taxes,
production taxes, and all leasehold burdens have been deducted/recouped from
production therefrom. Any recompletion, reworking, including but not limited to
rod jobs, motor replacements testing and stimulation or plugging back operation
conducted on the Test Well therefore, prior to Payout, shall be deemed as part
of the costs of operation of such Test Well and the costs for same shall be
added to the monies to be recouped until Payout occurs and one hundred percent
(100%) of the costs of such recompletion, reworking, or plugging back operation
have been recouped.

   

At payout the interest of the Parties shall be;


  *APO   APO ENTITY GWI   NRI         BSPE 18.75%   14.0625%         Bonanza
6.25%   4.6875%   25.00%   18.7500%

* After Payout

Within 30 days after Payout, BSPE agrees to deliver to Bonanza an unencumbered
Partial Assignment of Wellbore representing Bonanza’s additional 3.5% working
interest (2.8125% net revenue interest) in and to the Test Well.

3

--------------------------------------------------------------------------------

ARTICLE IV
SUBSEQUENT OPERATIONS AND DRILL WELLS

The interest of the Parties in all subsequent and additional test wells shall be
as follows;

  APO   APO ENTITY GWI   NRI         BSPE 18.75%   14.0625%         Bonanza
6.25%   4.6875%   25.00%   18.7500%

All proposed subsequent wells and procedures shall be in accordance of the
controlling Joint Operating Agreement.

ARTICLE V
CONFIDENTIAL

This Agreement and the contents are intended to be confidential and are not to
be discussed with or disclosed to any third party, except as may be required by
law. Any information, including but not limited to financial, land, geological,
engineering and production data made available to either of the Parties
pertaining to the Wells and /or the Land or this Agreement will be held in
strictest confidence (except such information that is available to the public).

ARTICLE VI
ENTIRE AGREEMENT

This Agreement (including the Exhibits attached hereto) constitutes the entire
understanding , Wells between the Parties with respect to the Lands and the
superseding all negotiations, prior discussions and prior agreements and
understandings relating to the Lands and the Wells . This Agreement may be
supplemented, altered, amended, modified or revoked in writing only, signed by
the Parties hereto.

4

--------------------------------------------------------------------------------

ARTICLE VII
BINDING EFFECT

This Agreement shall constitute a binding and enforceable agreement between the
Parties and shall inure to the benefit of the Parties hereto and their
respective successors and assigns.

ARTICLE VIII
INTERPRETATION

     This Agreement shall be interpreted and construed in accordance with the
laws of the State of Texas, without regard to conflicts of laws principles
thereof, and shall be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, personal representatives, successors, and
assigns, and shall supersede all prior oral and written agreements between the
Parties in connection with the subject matter thereof.

ARTICLE IX
LIABILITIES

The liabilities of the Parties hereto shall be several and not joint or
collective.

ARTICLE X
TERMINATION

In the event this Agreement is not executed by the Parties hereto on or before
the 13th day of August 2010 at 5pm, this Agreement shall expire and be
considered null and void and for all purposes being deemed as never having been
in force or effect.

5

--------------------------------------------------------------------------------

ARTICLE XI
ASSIGNABILITY

No transfer of a Party’s rights or obligations under this Agreement shall be
effective as to the other Parties or to the respective transferee, unless and
until such prospective transferee shall have first (a) been, Agreement furnished
with a copy of this together with all exhibits hereto, and (b) agreed in writing
to assume, observe and perform its proportionate part of all the terms,
provisions, covenants,, Agreement conditions and obligations contained in this
and (c) prior to said assignment, said Party making such transfer is current on
all bills to date as outlined herein and in accordance . JOA with the

ARTICLE XII
HEADINGS

The article and paragraph Agreement . headings used in this Agreement are
inserted for convenience only and shall not be regarded in construing this

ARTICLE XIII
TAXATION

This Agreement is not intended to create, and shall not be construed to create,
a relationship, a partnership, or an association for profit between or among the
Parties hereto. Notwithstanding any provisions herein that the rights and
liabilities hereunder are several and not joint or collective, or that this
Agreement and operations hereunder shall not constitute a partnership, of for
Federal Income tax purposes, this Agreement and the operations hereunder are
regarded as a partnership, each Party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter 1, Subtitle
“A”, of the Internal Revenue Code of 1986, as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Any operator
designated under the terms of this Agreement is authorized and directed to
execute on behalf of each Party hereby affected such evidence of this election
as may be required by the Secretary of the Treasury of the United States or the
Federal Internal Revenue Service, including specifically, but not by way of
limitation, all of the returns, statements, and the data required by Federal
Regulations 1.761 -(2). Should there by any requirement that each Party hereby
affected give further evidence of this election, each such Party shall execute
such documents and furnish such other evidence as may be required by the Federal
Internal Revenue Service or as may be necessary to evidence this election. No
Party shall give any notices or take any other action inconsistent with the
election made thereby. If any present or future income tax laws of the State in
which the Contract Area is located or any future income tax laws of the United
States contain provisions similar to those in Subchapter “K”, Chapter 1,
Subtitle “A”, of the Internal Revenue Code of 1986, under which an election
similar to that provided by Section 761 of the Code is permitted, each Party
hereby affected shall make such election as may be permitted or required by such
laws. In making the foregoing election, each such Party states that the income
derived by such Party from operations hereunder can be adequately determined
without the computation of partnership taxable income.

ARTICLE XIV
MULTIPLE COUNTERPARTS

This Agreement may be executed in multiple counterparts, each of which shall be
an original but all of which together shall constitute one and the same
instrument.

6

--------------------------------------------------------------------------------

ARTICLE XV
LIENS

  1.

Bonanza represents that it has paid all outstanding invoices to the operator
(Westerly) associated with the Lands and the Wells up to the Effective Date. In
addition, Bonanza represents that there are no liens and/or encumbrances
affecting the Lands and/or the Wells.

This Agreement is specifically subject to Bonanza having written and recordable
instruments releasing the liens/encumbrances on and to the Lands and the Wells.

The provisions of this Agreement shall constitute covenants running with the
land.

IN WITNESS WHEREOF, this instrument is executed effective as of the date first
day of August 2010 (“Effective Date”).

Blacksands Petroleum -Texas, LLC

/s/ David DeMarco                                              

Name: David DeMarco
Title: CEO
Date: August 13, 2010


Bonanza Oil and Gas

/s/ Bill Wiseman                                                            
Name: Bill Wiseman
Title: President
Date: August 13, 2010

7

--------------------------------------------------------------------------------

EXHIBIT “A”
LEGAL DESCRIPTION

Borden County, Texas

    Instrument       Lessor Lessee Type Legal Description Lease Date Volume/Page
Murray Anne Andersen Charles Weiner Lease Sec. 8-Blk 31, T4N & W/2 Sec. 46
Blk-31-T5N-T&P Ry Co Sy 1/16/2006 296/638 Marie Jackson Dunkinson Charles Weiner
Lease Sec. 8-Blk 31, T4N & W/2 Sec. 46 Blk-31-T5N-T&P Ry Co Sy 1/16/2006
296/6335 Buena Jackson Shultz Charles Weiner Lease Sec. 8-Blk 31, T4N & W/2 Sec.
46 Blk-31-T5N-T&P Ry Co Sy 1/16/2006 296/632 Catherine Tanner Charles Weiner
Lease Sec. 8-Blk 31, T4N & W/2 Sec. 46 Blk-31-T5N-T&P Ry Co Sy 1/16/2006 296/828
Curtiss Jackson Charles Weiner Lease Sec. 8-Blk 31, T4N & W/2 Sec. 46
Blk-31-T5N-T&P Ry Co Sy 1/16/2006 296/825 Don Jackson Charles Weiner Lease Sec.
8-Blk 31, T4N & W/2 Sec. 46 Blk-31-T5N-T&P Ry Co Sy 1/16/2006 296/822 Wendy Ann
Perry Charles Weiner Lease Sec. 8-Blk 31, T4N & W/2 Sec. 46 Blk-31-T5N-T&P Ry Co
Sy 12/13/2005 296/654 R.M. Livestock Ltd., W.D. (Dewey) Everett Tr Charles
Weiner Lease Sec. 17;18; N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 3/7/2006
296/641 R.M. Livestock Ltd., W.D. (Dewey) Everett Tr Charles Weiner Extension
Sec. 17;18; N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 3/1/2009 309/144 R.M.
Livestock Ltd., W.D. (Dewey) Everett Tr Charles Weiner Amendment Sec. 17;18;
N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 2/21/2008 304726 Belinda K. Johnson
Charles Weiner Lease Sec. 17;18; N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy
3/7/2006 296/628 Belinda K. Johnson Charles Weiner Amendment Sec. 17;18; N/2,
SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 9/7/2008 306697 Vanette Everett Charles
Weiner Lease Sec. 17;18; N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 3/7/2006
296/624 Vanette Everett Charles Weiner Amendment Sec. 17;18; N/2, SE/4 Sec.7-Blk
31-T4N-T&P Ry Co Sy 2/21/2008 306/699 Jimmy Don Everett Charles Weiner Lease
Sec. 17;18; N/2, SE/4 Sec.7-Blk 31-T4N-T&P Ry Co Sy 3/7/2006 296/620

8

--------------------------------------------------------------------------------


Jimmy Don Everett Charles Weiner Amendment Sec. 17;18; N/2, SE/4 Sec.7-Blk
31-T4N-T&P Ry Co Sy 2/21/2008 306/701 Florence Marie Hall Trust, by Bank of
America, N.A. Trustee Charles Weiner Memorandum SE/4 Sec. 7, N 400 acres Sec. 17
and all of Sec. 18 & 19 Blk 31-T4N-T&P Ry Co. Survey 1/16/2008 304/733 American
National Insurance Company Charles Weiner Lease Sec 45: 157.71 acs (NE/4) - Blk
31 - T5N - T&P Ry

9

--------------------------------------------------------------------------------

EXHIBIT “B”

ASSIGNMENT
AND BILL OF SALE OF WELLS

STATE OF TEXAS §       KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BORDEN §  

          That, Bonanza Oil & Gas, Inc. a ________ Corporation, whose address is
3417 Mercer, Suite E., Houston, Texas 77027 (“Assignor”) in consideration of the
sum of Ten Dollars ($10.00) and other valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, subject to the
reservations hereinafter set out, does hereby assign, transfer, convey, sell and
deliver unto Blacksands Petroleum Texas, LLC, a Texas corporation, whose address
is 800 Bering, Suite 250 Houston, Texas 77057 (“Assignor”), its successors and
assigns, a 25% leasehold working interest with a 18.75% of 8/8ths net revenue
interest associated therewith (“the Interest”) in and to the Jackson Well No. I
and Everett Well No. 7-1H (“the Wells”) located on the Oil, Gas and Mineral
Leases and amendments thereto and extensions thereof (hereinafter called “Said
Leases”) situated in Borden County, Texas, and more fully described on Exhibit
“A”, attached hereto and made a part hereof for all purposes, together with all
of Assignor’s share of production, if any, from the Wells and like interest in
all personal property, fixtures and equipment including but not limited to the
Wells, Surface Facilities, Pipelines, Flowlines and all other equipment and
personal properties located on and used or obtained in connection therewith.

          This Assignment and Bill of Sale of Wells is subject to;

  (i)

The terms and provisions of the Notice of Operating Agreement between Westerly
and Lucas recorded in Book 0301, Page 682 of the records of Borden County,
Texas; and

  (ii)

The Purchase and Sale and Exploration Agreement dated August 5, 2010 between
Blacksands Petroleum-Texas, Inc. and Bonanza Oil and Gas, Inc; and

  (iii)

That certain Assignment and Bill of Sale made effective the 5th day of February
2008 by and between Lucan Energy, Inc. as Assignor and Bonanza Oil and Gas, Inc.
as Assignee, recorded in Volume 0303, Page 786 in the Official Records in Borden
County, Texas; and

  (iv)



  (v)

All applicable rules, regulations or laws of the state or federal agency or body
having jurisdiction over Said Leases and the Wells.

          Assignor, its successor and assigns, for the same consideration, does
hereby agree to WARRANT and DEFEND the Interest therein assigned unto said
Assignees, their successors, legal representatives and assigns, against the
lawful claims and demands of all persons whomsoever claiming or to claim the
same or any part thereof, by, through or under Assignor, and no further.

          This Assignment and Bill of Sale of Wells may be executed in several
counterparts, each of which when so executed shall be deemed an original and all
such counterparts when taken together, shall constitute one and the same
instrument. For recordation purposes, the separate signature pages and
acknowledgements may be affixed to the body of the original instrument without
the necessity of recording each separate counterpart in its entirety.

10

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Assignor has executed this instrument on this ____
day of August, 2010, to be effective August 1, 2010.

ASSIGNOR:

BONANZA OIL AND GAS, INC.

By: ___________________________________
          Bill Wiseman, president


ASSIGNEE:

BLACKSANDS PETROLEUM-TEXAS, INC.

By: ____________________________________
           David V. DeMarco, CEO


ACKNOWLEDGMENTS

STATE OF TEXAS §     §   COUNTY OF HARRIS §  

          This instrument was acknowledged before me on the ___ day of
__________, 2010, by Bill Wiseman as president, of Bonanza Oil and Gas, Inc. a
__________ corporation, on behalf of said corporation.

          I have hereunto set my hand and official seal this ___ day of
__________, 2010.

Notary Public, State of Texas

STATE OF TEXAS §     §   COUNTY OF HARRIS §  

This instrument was acknowledged before me on the ___ day of __________, 2010,
by David DeMarco as chief executive officer, of Blacksands Petroleum-Texas, LLC,
a Texas Limited Liability Corporation, on behalf of said corporation.

          I have hereunto set my hand and official seal this ___ day of
__________, 2010.

Notary Public, State of ___________


11

--------------------------------------------------------------------------------

EXHIBIT “C”

PARTIAL ASSIGNMENT OF OIL, GAS AND MINERAL LEASES

STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BORDEN §  

          THAT, BONANZA OIL AND GAS, INC. a _______corporation, whose address is
3417 Mercer, Suite E., Houston, Texas 77027 (hereinafter referred to as
“Assignor”), for and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, does herby bargain, sell, transfer, assign and convey unto
BLACKSANDS PETROLEUM-TEXAS, LLC, a Texas Corporation whose address is 800
Bering, Suite 250, Houston, Texas 77057 (hereinafter referred to as “Assignee”),
18.75% leasehold working interest with a 14.0625% net revenue interest
attributable thereto (“the Interest”) in and to those Oil, Gas and Mineral
Leases, described in Exhibit “A” (“the Leases”), attached hereto and made a part
hereof for all purposes.

          Partial Assignment of Oil, Gas and Mineral Leases is made subject to
the terms and provisions contained in the Leases, and further subject to the
following;

  1.)

That certain Assignment and Bill of Sale made effective the 5th day of February
2008 by and between Lucan Energy, Inc. as Assignor and Bonanza Oil and Gas, Inc.
as Assignee, recorded in Volume 0303, Page 786 in the Official Records in Borden
County, Texas; and

  2.)

The terms and provisions of the Notice of Operating Agreement between Westerly
and Lucas recorded in Book 0301, Page 682 of the records of Borden County,
Texas; and

  3.)

The Purchase and Sale and Exploration Agreement dated August 5, 2010 between
Blacksands Petroleum-Texas, Inc. and Bonanza Oil and Gas, Inc; and

  4.)

All applicable rules, regulations or laws of the state or federal agency or body
having jurisdiction over the Leases and the Interests.

          Assignees agree to obligate themselves to assume and discharge their
proportionate shares of the express or implied obligations and liabilities
imposed upon the Lessees under the terms and provisions of the Leases affected
hereby the same as though Assignees had originally been named a Lessee in the
Leases and agree to hold Assignor harmless from its failure to do so, to the
extent provided for herein.

          TO HAVE AND TO HOLD same unto Assignee, together with all and singular
rights and appurtenances thereto in any way belonging, unto Assignee, its
successors and assigns, forever and Assignor hereby binds itself, its heirs,
successors and assigns, to warrant and forever defend all and singular rights in
the Leases and the Interest unto Assignee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, by, through and under Assignor, but not otherwise.

12

--------------------------------------------------------------------------------

          IN WITNESS HERE OF, this instrument is executed and made effective
this 1st day of August, 2010.

ASSIGNOR:

BONANZA OIL AND GAS, INC.


___________________________
Bill Wiseman, president

ASSIGNEE:

BLACKSANDS PETROLEUM-TEXAS, LLC


___________________________
David De Marco, CEO

STATE OF TEXAS
COUNTY OF HARRIS

          This instrument was acknowledged before me on the ___day of
_____________, 2010, by Bill Wiseman, as president of Bonanza Oil and Gas, LLC,
a Nevada Corporation, on behalf of said Corporation.

____________________________
Notary Public, State of Texas

STATE OF TEXAS
COUNTY OF HARRIS

          This instrument was acknowledged before me on the ___day of
_____________, 2010, by David DeMarco, as chief executive officer of Blacksands
Petroleum-Texas, LLC, a Texas Limited Liability Corporation, on behalf of said
Corporation.

____________________________
Notary Public, State of Texas

13

--------------------------------------------------------------------------------